Citation Nr: 0623889	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  97-23 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for migraine and 
tension-type headaches.

3.  Entitlement to service connection for right ear hearing 
loss, to include as secondary to service-connected left ear 
hearing loss.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

In a January 1997 decision, the Board granted service 
connection for left ear hearing loss.  In February 1997, the 
RO implemented the January 1997 Board decision and assigned a 
noncompensable evaluation for left ear hearing loss.  In 
addition, the RO denied entitlement to service connection for 
migraine headaches.  The veteran filed a notice of 
disagreement (NOD) with those determinations.  He perfected 
his appeal by submission of a substantive appeal (VA Form 9) 
in August 1997.  In April 1998, the RO denied service 
connection for tension headaches.  The veteran filed a timely 
NOD with that determination and later perfected his appeal by 
submission of a substantive appeal (VA Form 9) in October 
1998.

In April 1999, the veteran testified at a hearing held at the 
RO before a Board member who is no longer employed with the 
Board, a transcript of which has been associated with the 
veteran's claims file.  In November 1999, the Board remanded 
the issues to the RO for further development.  

In a February 2000 rating decision, the RO denied entitlement 
to service connection for bilateral pes planus.  The veteran 
perfected an appeal with respect to that issue in September 
2000.

In a June 2002 rating decision, the RO denied entitlement to 
service connection for right ear hearing loss on a direct 
basis and as secondary to the service-connected left ear 
hearing loss.  Later that month, the veteran filed a NOD as 
to that decision.

In January 2003, the Board again remanded this case to the RO 
for further development.  In its remand, the Board instructed 
the RO to provide the veteran with a statement of the case 
(SOC) regarding the issue of entitlement to service 
connection for right ear hearing loss.  The veteran was 
provided a SOC on this issue in April 2003, and he perfected 
his appeal as to that issue later that month.

The veteran testified at video conference and Central Office 
hearings before the undersigned Veterans Law Judge in March 
2004 and in May 2004, respectively.  Transcripts of these 
hearings are associated with the claims file.

In November 2004, the remanded the issues of service 
connection for bilateral pes planus, migraine and tension 
type headaches, right ear hearing loss, and an increased 
(compensable) rating for service-connected left ear hearing 
loss for further development.  Supplemental statements of the 
case (SSOC's) were issued in June 2005 and February 2006 by 
the VA Appeals Management Center (AMC) which continued the 
denials of the claims.  The claims are once again before the 
Board.  

The issues of service connection for right ear hearing loss 
and an increased (compensable) rating for left ear hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



Motions

In March 2005 and in July 2006, the Board denied the 
veteran's motions to advance his appeal on the Board's 
docket.  See 38 C.F.R. § 20.900(c) (2005).

As noted above, the veteran has testified at no less than 
three Board hearings.  
He recently requested yet another hearing.  That motion is 
denied.

In April 1999, the veteran had a hearing with a Board member 
who is no longer employed with the Board.  In light of the 
fact that the veteran's hearing was with a former Board 
member, the veteran was afforded another opportunity to have 
a hearing.  In 2004, the veteran had two hearings before the 
undersigned Veterans Law Judge.  There is no indication that 
the veteran has additional relevant testimony or new 
information or evidence to present.  Rather, the veteran has 
recently merely reiterated previous contentions.  

In any event, a motion for a new hearing can only be granted 
in two limited exceptions, neither of which applies in this 
case at this time - when there is loss of hearing tapes or 
transcript or when the Veterans Law Judge who conducted a 
hearing is no longer employed at the Board.  See 38 C.F.R. §§ 
20.707, 20.717 (2005).  The motion for a new hearing is 
accordingly denied.

Issues not on appeal

In November 2004, the Board granted service connection for an 
acquired psychiatric disorder, to include an eating disorder.  
In February 2005, the RO implemented the November 2004 Board 
decision and assigned a 10 percent disability rating, 
effective January 6, 1995.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

In December 2004, the RO received the veteran's claim for 
various gastrointestinal pathologies, claimed as secondary to 
the now-service-connected psychiatric disorder.  [Service 
connection for various gastrointestinal pathologies was 
denied on a direct basis in a November 1999 Board decision.]  
In February 2005, the RO received a statement from the 
veteran in which he sought to reopen a claim of entitlement 
to service connection for a right knee disability, which had 
previously been denied in a November 1997 Board decision.  
The veteran also raised the issues of service connection for 
residuals of a heart attack, diabetes mellitus, and 
hemorrhoids.  These matters are not now within the 
jurisdiction of the Board, and they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The report of the veteran's pre-induction/Regular Army 
entrance examination reflects that first-degree pes planus 
was found on physical examination.

2.  Competent medical evidence indicates that the bilateral 
pes planus underwent an increase in severity during active 
service, and there is no clear and unmistakable evidence 
showing that the increase in disability was due to the 
natural progress of the disease.

3.  Competent medical evidence indicates that the veteran's 
migraine headaches and tension-type headache disorder are 
related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.304, 3.306 (2005).

2.  Migraine and tension-type headaches were incurred in 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral pes 
planus and migraine and tension type headaches.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

With respect to the headache claim, a VCAA letter was sent to 
the veteran and to his representative by the RO in August 
2001.  As to both the headache claim and the pes planus 
claim, a VCAA letter was sent in February 2005 to the veteran 
and to his representative.  The veteran and his 
representative have not contended that VCAA notice was in any 
way inadequate.  

As is discussed below, the two issues which are being decided 
on the merits have resulted in allowances of service 
connection.  The veteran has already been provide with 
appropriate notice under Dingess v. Nicholson, 19 Vet. App. 
473 (2006) in an addendum to a letter dated May 2, 2006 from 
the AMC.  The veteran was provided with specific examples of 
the types of evidence as to any disability rating to be 
assigned, as well as evidence he could submit as to any 
effective date to be assigned.
 
1.  Entitlement to service connection for bilateral pes 
planus.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004)..

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Analysis

In essence, the veteran acknowledges that he had pes planus 
on enlistment.  He contends that his bilateral pes planus was 
aggravated by service.  

Even though the veteran has conceded a pre-existing 
disability, the Board must still consider the statutory 
presumption of soundness on enlistment, 38 U.S.C.A. § 1111. 

The veteran's pre-induction/Regular Army entrance examination 
indicates that first-degree pes planus was found on physical 
examination.  There is no indication that the pes planus was 
unilateral.  That examination therefore goes beyond a mere 
"bare conclusion without a factual predicate in the record."  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, 
the statutory presumption of soundness is rebutted.  The 
Board finds bilateral pes planus pre-existed his period of 
active service.

The Board must next determine whether the bilateral pes 
planus underwent an increase in severity during his active 
military service, thereby triggering the presumption of 
aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) 
[the presumption of aggravation is generally triggered by 
evidence that a pre-existing disability has undergone an 
increase in severity in service]; see also Sondel v. West, 13 
Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, there is competent medical evidence that the 
bilateral pes planus underwent an increase in severity during 
the veteran's active service.  The April 2005 VA examiner 
indicated that the veteran's first-degree pes planus had 
progressively worsened over time and that excessive running 
over long distances on hard surfaces without good support 
aggravated the bilateral pes planus.  The veteran has alleged 
that he did such an activity during service, and the Board 
has no reason to disbelieve the veteran's assertion.  

In addition, a VA podiatrist noted in an August 2005 
statement that the veteran's active service contributed to 
his bilateral pes planus because of the failure to treat the 
bilateral pes planus diagnosed on entrance.  [The veteran's 
service medical records do not in fact reflect any treatment 
for bilateral pes planus.]  

There is no clear and unmistakable evidence showings that the 
increase in disability is due to the natural progress of the 
disease.  Specifically, there is no medical evidence 
indicating that the increase in disability of the bilateral 
pes planus was due to the due the natural progress of the 
disease.  On the contrary, there is competent medical 
evidence which indicates that the veteran's military service 
(to include both physical training and lack of treatment of 
the pre-existing disorder) contributed to the present level 
of disability.  Therefore, service connection for bilateral 
pes planus on the basis of in-service aggravation is 
warranted.  The benefit sought on appeal is accordingly 
allowed.

2.  Entitlement to service connection for migraine and 
tension-type headaches.

Pertinent law and regulations

Service connection - in general

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
migraine headache disorder and a tension-type headache 
disorder.  Therefore, Hickson element (1) is satisfied.

Concerning Hickson element (2), in-service disease or injury, 
the Board will separate discuss disease and injury.  

With respect to disease, the veteran's service medical 
records do not indicate that the veteran had a headache 
disorder in service.  Although the veteran complained of 
headaches in March 1970, it was noted that he had a cold and 
that he had other symptoms - sore throat, chest congestion, 
some horsiness, and a cough.  Thus, Hickson element (2) is 
not met with respect to disease.  

With respect to in-service injury, as the Board determined in 
its January 1997 decision granting service connection for 
left ear hearing loss, the veteran did experience acoustic 
trauma in service.  Therefore, Hickson element (2) is met 
with respect to injury.

Turning to Hickson element (3), medical nexus, there is 
medical evidence relating the migraine headache disorder and 
a tension-type headache disorder to the in-service acoustic 
trauma.  In a December 2003 statement, Dr. S.R.T. opined that 
the mixed headache disorder with tension headaches was 
probably due to the in-service acoustic trauma.  In an August 
2005 statement, a VA doctor opined that the veteran's 
migraine headaches began during active service after acoustic 
trauma.  

There is one medical opinion indicating that the veteran's 
headache disorders were not caused or aggravated by active 
service.  That opinion is from the April 2005 VA examiner.  
That examiner stated in a June 2005 addendum to the report of 
the examination that the veteran's headache disorders pre-
existed active service and did not increase in severity 
during active service.  However, while the veteran reported a 
history of headaches five years earlier at his pre-
induction/Regular Army entrance examination, a headache 
disorder was not diagnosed on physical examination.  
Therefore, with respect to a headache disorder, the veteran 
is entitled to the presumption of soundness.  The opinion of 
the April 2005 VA examiner does not rebut that presumption.  
Thus, the April 2005 VA opinion lacks probative value.

In short, the competent medical evidence indicates that the 
veteran's migraine headaches and tension-type headache 
disorder are related to acoustic trauma in service.  Hickson 
element (3) is satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for migraine headaches and tension-type headache 
disorder.  Accordingly, the Board concludes that the relevant 
and probative evidence of record establishes that his 
migraine headaches and tension-type headache disorder were 
incurred in service.  The benefit sought on appeal is 
accordingly allowed.




ORDER

Service connection for bilateral pes planus is granted.

Service connection for migraines and tension-type headaches 
is granted.


REMAND

3.  Entitlement to service connection for right ear hearing 
loss, to include as secondary to the service-connected left 
ear hearing loss.

4.  Entitlement to an increased (compensable) rating for 
service-connected left ear hearing loss.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.

Reasons for remand

VCAA notice

While the RO addressed the matter of direct service 
connection for right ear hearing loss in the August 2001 VCAA 
letter, the RO did not address the matter of secondary 
service connection in that letter.  Although the AMC provided 
the veteran a VCAA letter in February 2005 in which an 
enclosure titled "What evidence must show," that enclosure 
is not of record.  Therefore, it is not clear that the 
veteran has been given notice regarding secondary service 
connection via a VCAA letter.  The Board has been prohibited 
from itself curing this defect.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

VA medical record

The April 2005 VA examiner at the VA Medical Center in 
Pittsburg, Pennsylvania, referred to a VA audiological 
examination apparently conducted in June 2000.  
A copy of the June 2000 examination is not of record and 
should be obtained, if available.

VA examination

The results of VA audiological examinations in April 2005 and 
June 2005 were considered to be invalid.  In fact, a June 
2005 note from a VA audiologist indicates that the veteran 
should be rescheduled for additional testing.  In a statement 
dated June 27, 2005, the veteran requested that he undergo 
another audiological examination and that it be conducted by 
an audiologist who has not previously examined him.  

Based on this record, the Board finds that another 
audiological examination is warranted.  Moreover, a medical 
opinion regarding whether the right ear hearing loss was 
aggravated by the left ear hearing loss was not provided.  
The November 2004 Board remand directed the AMC to obtain 
such an opinion, but one is not of record.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  

As alluded to above, the VA examiners identified inconsistent 
responses on audiological evaluation of the veteran.  This is 
suspicious of malingering.  For his part, the veteran appears 
to claim bias on the part of the examiners, although why the 
examiners should be biased against the veteran is unclear.  

The veteran is cautioned that he is expected to cooperate 
fully with examiners during any scheduled audiological 
examination.  Failure to do so may lead to a denial of the 
benefits sought.  See 38 C.F.R. §§ 3.158, 3.655 (2005)

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issue of 
secondary service connection for right 
ear hearing loss must be provided to the 
veteran, with a copy to his 
representative.

2.  VBA should attempt to obtain a copy 
of a VA audiological examination which 
was purportedly completed in June 2000.  
[The examination report was apparently 
reviewed by a VA audiological examiner at 
the VA medical center in Pittsburg, 
Pennsylvania.] Any such examination 
record or report so obtained should be 
associated with the veteran's VA claims 
folder.

3.  VBA should schedule the veteran for 
an audiology examination by an 
audiologist who has not previously 
examined the veteran to determine the 
current severity and etiology of any 
right ear hearing loss and the current 
severity of his service-connected left 
ear hearing loss.  All indicated tests 
should be performed and all findings 
should be reported, including puretone 
thresholds at each of the five 
specified frequencies (500, 1000, 2000, 
3000, and 4000 Hertz) in the right ear, 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) in 
the left ear, and speech recognition 
scores for both ears.  The examiner 
must to state an opinion as to whether 
is as least as likely as not that any 
right ear hearing loss found is related 
to service, including the acoustic 
trauma in service, or to the veteran's 
service-connected left ear hearing 
loss, including whether the service-
connected left ear hearing loss has 
caused or aggravated any right ear 
hearing loss.  A report of the 
examination should be associated with 
the veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


